              Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SCOTTSDALE INSURANCE COMPANY,

                              Plaintiff(s),
                                                              COMPLAINT FOR
                       vs                                     DECLARATORY JUDGMENT
WAPPINGERS FALLS OWNERS CORP.,                                Civil Action No.:
STEVEN KORNBLUTH, AND
QBE INSURANCE CORPORATION,

                              Defendant(s)


         Plaintiff SCOTTSDALE INSURANCE COMPANY (“Scottsdale”) by its attorneys,

Goldberg Segalla LLP, for its complaint herein, alleges, upon information and belief, as follows:

         1.    This is an action for a declaratory judgment pursuant to 28 U.S.C. § 2201 et. seq.

and Rule 57 of the Federal Rules of Civil Procedure.

                                         THE PARTIES

         2.    Scottsdale is a corporation existing under the laws of Ohio, with its principal

place of business in Scottsdale, Arizona, which is duly authorized to engage in the business of

selling insurance in the State of New York.

         3.    Upon    information    and     belief,   Wappingers   Falls   Owners   Corporation

(“Wappingers Falls”), is a domestic corporation duly organized and existing under the laws of

the State of New York, and maintaining its offices in the State of New York.

         4.    Upon information and belief, Steven Kornbluth is an individual residing in

Dutchess County, New York.

         5.    Upon information and belief, QBE Insurance Corporation (“QBE”) is an

insurance company incorporated in the State of Pennsylvania maintaining administrative offices


25764689.v1
26236862.v1
               Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 2 of 9



in the State of Wisconsin.

         6.     QBE is named as a nominal defendant only.

                                 JURISDICTION AND VENUE

         7.     This Court has subject-matter jurisdiction of this action pursuant to 28 U.S.C. §

1332 in that it is a civil action between parties of different states, and the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interests and costs.

         8.     Venue in this district is proper under 28 U.S.C. paragraph 1391(b)(2), since a

substantial part of the events giving rise to the claim occurred in this judicial district, and one of

the defendants maintains his residence in this district.

                                              FACTS

         9.     Scottsdale issued a Commercial General Liability policy to Wappingers Falls,

Policy No. CPS2527231, for effective period September 19, 2016 to September 19, 2017 (“the

Policy”). A true and accurate copy of the Policy is attached hereto as Exhibit A.

         10.    An underlying action was brought by Steven Kornbluth against Wappingers Falls

and others in the Supreme Court of the State of New York, Dutchess County, under Index

Number 50747/2017, in or about March 2017 (the “Underlying Action”). A true and accurate

copy of the Complaint in the Underlying Action is annexed hereto as Exhibit B.

         11.    In or about April 2017, Scottsdale received notice of the Underlying Action.

         12.    By letter dated July 17, 2017, Scottsdale agreed to defend Wappingers Falls

subject to a Reservation of Rights. A true and accurate copy of the July 17, 2017 Reservation of

Rights letter is annexed hereto as Exhibit C.

         13.    Among other coverage defenses, Scottsdale reserved the right to disclaim

coverage to Wappingers Falls based upon the potential applicability of the Fungi or Bacteria



25764689.v1
26236862.v1
                Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 3 of 9



Exclusion contained in the Policy.

          14.    Scottsdale also reserved the right to deny coverage to the extent that Steven

Kornbluth did not sustain “bodily injury” or “property damage” during the policy period.

          15.    Upon information and belief, QBE issued a Cooperative Apartment Policy to

Wappingers Falls, Policy No. CAU231024-1, which for policy period September 19, 2015 to

September 19, 2016.

          16.    Upon information and belief, QBE was also provided notice of the Underlying

Action.

          17.    Upon information and belief, QBE also issued a Reservation of Rights to

Wappingers Falls.

          18.    Upon information and belief, QBE has also been defending Wappingers Falls

pursuant to a Reservation of Rights.

          19.    On or about October 16, 2017, Steven Kornbluth filed an Amended Complaint

against Wappingers Falls and others. A copy of the Amended Complaint is attached as Exhibit

D.

          20.    By letter dated January 9, 2018, Scottsdale supplemented its prior Reservation of

Rights letter to address the allegations contained in the Amended Complaint. A copy of the

January 9, 2018 Reservation of Rights letter is attached as Exhibit E.

          21.    The Complaint and Amended Complaint in the Underlying Action contain

allegations that Wappingers Falls and others were negligent, breached warranties of habitability,

created a nuisance and intentionally and/or negligently inflicted emotional distress upon him by

causing, contributing to, and/or permitting hazardous conditions to exist in Mr. Kornbluth’s

cooperative unit, Unit 11A, within a residential cooperative property located at 1548 Route 9 in



25764689.v1
26236862.v1
               Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 4 of 9



Wappingers Falls, New York.

         22.    Upon information and belief, Steven Kornbluth purchased Unit 11A of the

cooperative property located at 1548 Route 9 on or about August 15, 2015.

         23.    On or about January 16, 2020, a trial by jury with respect to liability only

proceeded against the remaining defendants, including Wappingers Falls.

         24.    The jury returned a verdict against Wappingers Falls, concluding that it had been

negligent and that its negligence had been a substantial factor in causing plaintiff’s alleged

injuries.

         25.    A trial by jury relative to Steven Kornbluth’s damages, if any, is currently

scheduled to commence on July 24, 2020.

         26.    An actual and justiciable controversy exists between the parties.

                                                COUNT I

                          (Declaratory Judgment against Wappingers Falls)

         27.    Scottsdale repeats and realleges paragraphs 1-26 as if stated more fully in this

paragraph 26.

         26.    The policy contains the following potentially relevant exclusions:


                                         CG 21 67 (12-04)

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
                                  READ IT CAREFULLY.

                               FUNGI OR BACTERIA EXCLUSION

                This endorsement modifies insurance provided under the
                following:

                        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                A.      The following exclusion is added to Paragraph 2.
                        Exclusions of Section I – Coverage A – Bodily Injury
                        And Property Damage Liability:

25764689.v1
26236862.v1
               Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 5 of 9




                       2.     Exclusions

                              This insurance does not apply to:

                              Fungi Or Bacteria

                              a.      "Bodily injury" or "property damage"
                                      which would not have occurred, in whole
                                      or in part, but for the actual, alleged or
                                      threatened inhalation of, ingestion of,
                                      contact with, exposure to, existence of,
                                      or presence of, any "fungi" or bacteria
                                      on or within a building or structure,
                                      including its contents, regardless of
                                      whether any other cause, event, material
                                      or product contributed concurrently or in
                                      any sequence to such injury or damage.

                              b.      Any loss, cost or expenses arising out of
                                      the abating, testing for, monitoring,
                                      cleaning up, removing, containing,
                                      treating,    detoxifying,   neutralizing,
                                      remediating or disposing of, or in any
                                      way responding to, or assessing the
                                      effects of, "fungi" or bacteria, by any
                                      insured or by any other person or entity.

                              This exclusion does not apply to any "fungi" or
                              bacteria that are, are on, or are contained in, a
                              good or product intended for bodily
                              consumption.

         27.    The Scottsdale policy contains an exclusion entitled, “Fungi or Bacteria

Exclusion”, which provides that the Policy does not insure claims of “bodily injury” or “property

damage” caused directly or indirectly or in whole or in part, by the inhalation of, exposure to, or

presence of any fungi or bacteria within a building or structure.

         28.    In the Underlying Action, Steven Kornbluth alleges that he became ill and

suffered “personal injury” as the result of the presence of black mold and Aspergillus Fumigatus

in his cooperative unit.

         29.    Black mold and Aspergillus Fumigatus are fungi.



25764689.v1
26236862.v1
               Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 6 of 9




         30.    The Underlying Action seeks damages for bodily injury caused by ingestion,

inhalation or exposure to fungus.        Such damage is excluded by the “Fungi or Bacteria

Exclusion,” and there is no coverage under the Scottsdale policy.

         31.    Scottsdale has no duty to pay damages or provide a defense in connection with

any suit alleging bodily injury to which the Policy does not apply.

         32.    Accordingly, Scottsdale is entitled to a declaration that it has no duty to defend or

indemnify Wappingers Falls in connection with bodily injury excluded under the “Fungi or

Bacteria Exclusion” in the Scottsdale Policy.


                                             COUNT II

                      (Declaratory Judgment Against Wapppingers Falls)

         33.    Scottsdale repeats and realleges paragraphs 1-32 as if stated more fully in this

paragraph 33.

         34.    The Insuring Agreement of the policy, as amended by form CG01630711 (New

York Changes), provides, in relevant part:

                SECTION I – COVERAGES

                COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
                LIABILITY

                1.     Insuring Agreement

                       a.      We will pay those sums that the insured
                               becomes legally obligated to pay as damages
                               because of "bodily injury" or "property
                               damage" to which this insurance applies. We
                               will have the right and duty to defend the
                               insured against any "suit" seeking those
                               damages even if the allegations of the “suit” are
                               groundless, false or fraudulent. However, we
                               will have no duty to defend the insured against

25764689.v1
26236862.v1
              Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 7 of 9



                           any "suit" seeking damages for "bodily injury"
                           or "property damage" to which this insurance
                           does not apply. We may, at our discretion,
                           investigate any "occurrence" and settle any
                           claim or "suit" that may result. But:

                           (1)   The amount we will pay for damages is
                                 limited as described in Section III –
                                 Limits Of Insurance; and

                           (2)   Our right and duty to defend ends when
                                 we have used up the applicable limit of
                                 insurance in the payment of judgments
                                 or settlements under Coverages A or B
                                 or medical expenses under Coverage C.

                           No other obligation or liability to pay sums or
                           perform acts or services is covered unless
                           explicitly provided for under Supplementary
                           Payments – Coverages A and B.

                     b.    This insurance applies to "bodily injury" and
                           "property damage" only if:

                           (1)   The "bodily injury" or "property damage"
                                 is caused by an "occurrence" that takes
                                 place in the "coverage territory";

                           (2)   The "bodily injury" or "property damage"
                                 occurs during the policy period; and

                           (3)   Prior to the policy period, no insured
                                 listed under Paragraph 1. of Section II –
                                 Who Is An Insured and no "employee"
                                 authorized by you to give or receive
                                 notice of an "occurrence" or claim, knew
                                 that the "bodily injury" or "property
                                 damage" had occurred, in whole or in
                                 part. If such a listed insured or
                                 authorized "employee" knew, prior to the
                                 policy period, that the "bodily injury" or
                                 "property damage" occurred, then any
                                 continuation, change or resumption of
                                 such "bodily injury" or "property


25764689.v1
26236862.v1
               Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 8 of 9



                                       damage" during or after the policy
                                       period will be deemed to have been
                                       known prior to the policy period.


         35.    The Policy was in effect from September 19, 2016 to September 19, 2017 (“the

policy period”).

         36.    According to Steven Kornbluth’s testimony, he resided in Unit 11A from

February 2016 until June 2017.

         37.    In Steven Kornbluth’s Bills of Particulars served in the Underlying Action, Steven

Kornbluth’s alleges that his bodily injury occurred from “February, 2015” and continues to

present.

         38.    In these Bills of Particulars, Steven Kornbluth alleges that he began to feel ill in

the spring of 2016.

         39.    Scottsdale has no duty to indemnify Wappingers Falls for any “bodily injury” that

did not occur during the policy period.

         40.    Scottsdale is entitled to a declaration that it owes no coverage to Wappingers Falls

to the extent that defendant Kornbluth’s bodily injury, if any, did not occur within the policy

period of the Policy.

         41.    For these reasons, Scottsdale is entitled to a declaration that it has no obligation to

defend or indemnify Wappingers Falls in response to the Underlying Action under the Policy.

         WHEREFORE, Scottsdale demands judgment finding and declaring the rights of the

parties as follows:

         1.    Under Count I, that Scottsdale has no duty to defend or indemnify Wappingers Falls

               in the Underlying Action; and

         2.    Under Count II, that Scottsdale has no duty to defend or indemnify Wappingers


25764689.v1
26236862.v1
              Case 7:20-cv-03914 Document 1 Filed 05/20/20 Page 9 of 9



              Falls; and

         3.   That the court grant Scottsdale such other, further and different relief as it deems

              just, equitable and proper.

Dated: Buffalo, New York
       May 19, 2020

                                                     GOLDBERG SEGALLA, LLP

                                                     By: ___s/Sharon Angelino________
                                                     Sharon Angelino
                                                     Attorneys for Plaintiff – Scottsdale
                                                     Insurance Company
                                                     665 Main Street
                                                     Buffalo, NY 14203-1425
                                                     Phone: 716.566.5411
                                                     Fax: 716.566.5401
                                                     sangelino@goldbergsegalla.com
TO:      Corporation Services Company
         80 State Street
         Albany, New York 12207




25764689.v1
26236862.v1
